Case 3:19-cv-00665-BEN-NLS Document 1-2 Filed 04/09/19 PageID.7 Page 1 of 20




                          Exhibit A
Case 3:19-cv-00665-BEN-NLS Document 1-2 Filed 04/09/19 PageID.8 Page 2 of 20



Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
Michael .1. Manning, Esq. (State Bar No. 286879)
                                                                            ELECTRONICALLY FILED
Tristan P. Jankowski, Esq. (State BarNo. 290301)                             Superior Court of California,
Craig G. Cote, Esq. (State Bar No. 132885)                                      County of San Diego
Osman M. Taher, Esq. (State Bar No. 272441)                                  02l2712019 at 05 :41 :05 PM
MANNING LAW, AI1 C                                                           Clerk of the Superior Court
20062 SW Birch Street, Stc. 200                                             By Richard Day, Deputy Clerk
Newport Beach, CA 92660
Office: (949) 200-8755
Fax: (866) 843-8308
ADAPracticeGroup@manninglawoffice.com

Attorneys for Plaintiff


                          SUPERIOR COURT OF THE STATE OF CALIFORNIA

                             IN AND FOR THE COUNTY OF SAN DIEGO

                                                   Case No .:   37-2019-00010939-CU-CR-CTL
 JAMES RUTHERFORD, an individual;

             Plaintiff,                            COMPLAINT

 vs .

 JC RESORTS, LLC, a Delaware limited
 liability company; and DOES 1 to 50,
 inclusive,

              Defendants.




        Plaintiff JAMES RUTHERFORD, an individual, ("Plaintiff'), brings this action against JC

RESORTS, LLC, a Delaware limited liability company. ("Defendant"), and DOES 1 to 50:

                                          INTRODUCTION

        I.      Plaintiff is mobility impaired and requires information about the accessibility of

hotels and hotel rooms to make reservations. Defendant maintains its reservations service, including

but not limited to that offered to the public on its website (hereinafter the "Website" which shall

refer to www.ranchobemardoinn.com and any other website operated by, controlled by, or acting at


                                             COMPLAINT
                                                 1
 Case 3:19-cv-00665-BEN-NLS Document 1-2 Filed 04/09/19 PageID.9 Page 3 of 20



 the direction of Defendant directly, or through contractual, licensing, or other arrangements, for the

 purposes described herein), in such a way that it contains access barriers preventing Plaintiff, and

 other mobility-impaired individuals, from gaining full and equal access to the reservations service

 offered by Defendant. Defendant's denial of full and equal access to its reservations service, and

 therefore its products and services offered thereby, is a violation ofthe rights ofPiaintiffunder the

 California Unruh Civil Rights Act, California Civil Code§ 51 et seq., ("Unruh Act").

        2.      The California Legislature provided a clear and statewide mandate for the elimination

 of discrimination against individuals with disabilities when it enacted the Unruh Civil Rights Act,

 Cal. Civ. Code§ 51, et seq. Discrimination sought to be eliminated by the Unruh Civil Rights Act

 ("UCRA") includes barriers to full integration, independent living and equal opportunity for

 individuals with disabilities, which then necessarily includes barriers created by wehsites and other

places ofpublic accommodation that are inaccessible.

        3.      Each of Defendant's violations ofTitle Jll of Americans With Disabilities Act, 42

U.S.C. §§ 12181, et seq., 28 CFR § 36.302(e)(l) et seq. ("ADA") is likewise a violation of the

Unruh Act. Indeed, the Unruh Act provides that any violation of the ADA constitutes a violation of

the Unruh Act. Cal. Civ. Code§ 5l(f) (the ADA and UCRA are referred to herein collectively as

"Disability Access Laws").

        4.      For more than 28 years, the ADA and the Unruh Act have required that individuals

with disabilities be provided full and equal access to the goods, services and facilities provided by

hotel owners and operators.

        5.     However, the hospitality industry has been slow to respond, or has failed to respond,

to the needs of disabled travelers. See e.g. Consent Decree in United States ofAmerica v. Hilton

Worldwide Inc., No. 10 1924 (entered November 29, 2010)(Resolving Complaint by the United

States alleging in part that Hilton systemically, and across its various brands, "fails to provide

individuals with disabilities the same opportunity to reserve accessible guestrooms using its on-line

... reservations systems" and "failed to provide accurate, reliable information about its accessible

sleeping rooms and amenities throughout its reservations system" and that "individuals with

disabilities are unable to reserve, on-line, accessible sleeping accommodations with either a tub or a


                                             COMPLAINT
                                                    2
Case 3:19-cv-00665-BEN-NLS Document 1-2 Filed 04/09/19 PageID.10 Page 4 of 20



 roll-in shower"); Settlement Agreement United States ofAmerica and Mote/6 Operating L.P., D.J#

 202-73-5(entered August 12,2004 and extended January 19, 2006)(Resolving allegations the Motel

 6 online reservation system was inadequate and securing in part the agreement of Motel 6 that it

 would, for its internet reservation systems, "provide service to individuals who request accessible

 rooms that is equivalent to that provided to individuals who seek to reserve standard rooms.").

        6.      Eventually, in response to many complaints received by the Department of Justice,

 Civil Rights Division ("DOJ"), typically by individuals who reserved an accessible hotel room only

 to discover upon arrival that the room they reserved is not accessible, the DOJ took action, issuing

 its Notice of Proposed Rulemaking, 73 FR 34508 (June 17, 2008)("NPRM").

        7.      After a notice and comment period, with input primarily from individuals with

disabilities, hotels, resort developers, travel agencies and organizations commenting on their behalf,

the DOJ published Section 36.302(e) with detailed requirements for hotel reservations services. In

short, the DOJ required that hotels must make reasonable modifications to reservations policies,

practices, or procedures when necessary to ensure that individuals with disabilities can make

reservations for accessible guest rooms during the same hours and in the same manner as

individuals who do not need accessible rooms and that they must identify and describe accessible

features in the hotels and guest rooms offered through its reservations service in enough detail to

reasonably permit individuals with disabilities to assess independently whether a given hotel or

guest room meets his or her accessibility needs. 28 CFR § 36.302(e)(l)(i)-(ii)(emphasis added).

        8.     The Final Rule on Nondiscrimination on the Basis ofDisability by Public

Accommodations, including the hotel reservations requirements above, was published on September

I 5, 2010 in the Federal Register. While the Final Rule generally took immediate effect, the hotel

reservations component did not. The DOJ observed: "As with hotels, the Department believes that

within the 18-month transition period these reservations services should be able to modify their

systems to ensure that potential guests with disabilities who need accessible rooms can make

reservations during the same hours and in the same manner as those who do not need accessible

rooms." Accordingly, to accommodate the needs of industry, the hotel reservations requirements of

28 CFR § 36.302(e)(l) did not become effective until after an 18-month transition period, or until


                                           COMPLAINT
                                               3
    Case 3:19-cv-00665-BEN-NLS Document 1-2 Filed 04/09/19 PageID.11 Page 5 of 20



     March 15,2012. 28 CFR § 36.302(e)(3).

            9.      The ADA's hotel reservations requirements were six years old on March 15,2018.

     Yet, the problem the DOJ sought to address through its reservations regulations is as bad as ever. So

     bad, that in 2017 the private start-up company AbiliTrek launched. AbiliTrek describes its mission

     as follows:

            "AbiliTrek, like many other companies, began as an innovative idea; AbiliTrek is geared
            toward bettering the travel experience for people with disabilities. Currently, the travel
            industry lacks the information needed for travelers with disabilities. This makes
            traveling a daunting and exhausting task for many in the disability community.
            AbiliTrek was created as a fundamental resource for any traveler with a disability.
            AbiliTrek's goal is to counteract the current state of the travel industry and make
            traveling with a disability a fulfilling experience" AbiliTrek Updates posted December 31,
            2017. http ://ubi litrek.com/wrapping-up-20 I 7-our-end-of-year-rcvicv.'-packagc/. (Emphasis
            added).
            10.     Defendant is part of the problem addressed by the hotel reservations provisions ofthe

    ADA and private firms like AbiliTrek.

            1 1.   As a result of Defendant's violations oflaw, and to correct them, Plaintiff seeks

    statutory damages where available, declaratory relief and injunctive relief establishing that

    Defendant has engaged in violations of the ADA and the Unruh Act and requiring Defendant to

    comply with the Unruh Act by providing individuals with disabilities the ability to independently

    make reservations for accessible guest rooms in the same manner as individuals who do not need

    accessible rooms including the identification and description of the accessible features in the

2   Defendant's hotel and the guest rooms offered through Defendant's service sufficient to ensure that

    individuals with disabilities receive the information they need to benefit from the services offered by

2   Defendant.

                                      JURISDICTION AND VENUE

            12.    This Court has subject matter jurisdiction over this action. This Court has personal

    jurisdiction over Defendant because it conducted and continues to conduct substantial business and

    Plaintiff's claims arose in the State of California and Defendant's offending website is available

    throughout California. The access barriers described in this Complaint were experienced by Plaintiff

    on his computer when he attempted to conduct a business transaction with Defendant and was then



                                                COMPLAINT
                                                       4
        Case 3:19-cv-00665-BEN-NLS Document 1-2 Filed 04/09/19 PageID.12 Page 6 of 20



         denied equal access to the reservations service offered through Defendant's Website.

                 13.     Venue is proper in this Court because Defendant conducts substantial business in this

    3 County. Venue is also proper because a substantial portion of the conduct complained of herein

    4 occurred in this District.
    5                                                    PARTIES

                 14.    Plaintiff JAMES RUTHERFORD is a Riverside County, California resident.

         Plaintiff is substantially limited in performing one or more major life activities, including but not

         limited to: walking, standing, ambulating, sitting, in addition to twisting, turning and grasping

        objects. As a result ofthese disabilities, Plaintiff relies upon mobility devices, including at times a

        wheelchair, to ambulate. At the time of Plaintiffs attempt to make room reservations at Defendant's

        hotel and prior to instituting this action, Plaintiff suffered from a "qualified disability" under the

        Americans with Disabilities Act ("ADA"), 42 U.S.C. §12102(2) and the regulations implementing

        the ADA set forth at 28 C.F.R. §§ 36.101 et seq ..

                15.     As a result of Plaintiffs disability he requires an accessible room to utilize the goods,

        services and facilities provided by Defendant.

                16.     Plaintiff is a tester in this litigation and a consumer who wishes to access Defendant's

        good and services. Plaintiff is being deterred from patronizing the Defendant's hotel on particular

        occasions, but intends to return to the Website for the dual purpose of availing himself of the goods

        and services offered to the public and to ensure that Defendant ceases evading its responsibilities

        under federal and state law.

                17.     Plaintiff is informed and believes, and upon such information and belief alleges, that
2       Defendant is a Delaware limited liability company with its Rancho Bernardo Inn (the "Subject

        Property" and/or the "Hotel") located in San Diego, California. Defendant's hotel location

        constitutes a place of public accommodation. Defendant's location provides to the public important

        goods and/or services. Defendant also provides to the public the Website. The Website provides

        access to the array of services, including descriptions of its hotel, rooms and services, the ability to

        make room reservations, and many other benefits related to these facilities and services. The hotel

        location is a public accommodation within the definition of Title III of the ADA, 42 U.S.C. §


                                                     COMPLAINT
                                                         5
Case 3:19-cv-00665-BEN-NLS Document 1-2 Filed 04/09/19 PageID.13 Page 7 of 20




12181 (7) and is likewise a "business establishment" within the meaning of the Unruh Act. The

Website is a service, privilege, and advantage of Defendant's hotel locations and services. The

Website is a service that is by and integrated with this location.
                                         FACTUAL ALLEGATIONS

         18.      As part of its operations, Defendant provides the public access to reservations

services, including but not limited to the ability to make reservations online at the Website.

         19.      Within the applicable limitations period, on or about January I 0, 2019, Plaintiff

visited the Website, to view the accessible features in the hotel and guest rooms of the Defendant's

hotel.
         20.       Plaintiff desired to visit a hotel in the San Diego area, which he planned to visit on

March 19, 2019 through March 20, 2019. As a result of his disabilities, Plaintiff required

information about the features of the accessible rooms and the hotel to independently make a

reservation. The information required by Plaintiff was unavailable so PlaintifJ could not make a

reservation for an accessible room or suite using the Website in the same manner as individuals who

do not need accessible rooms.
         21.      Plaintiff was unable to independently identify the material accessible features of the

hotel and guest rooms of the Subject Property owned and operated by Defendant. The description of

the accessible rooms and features of the Subject Property is substantially limited to the following

vague, ambiguous, cursory and inadequate (for Plaintiffs purposes) information:
               a. On the homepage of www.ranchobemardoinn.com, there is a general description of

                  the Hotel's location and features ; however, none of the information provided relates

                  to accessibility as required by Disability Access Laws.

               b. There is a link labeled "Guest Rooms" which offers photos, a description, and a

                  "Check Availability" link for each of the Hotel's eight room options; however, none

                  of the information provided relates to accessibility as required by Disability Access

                  Laws.
               c. There is a link labeled "Guest Suites" which offers photos, a description, and a

                  "Check Availability" option for each of the Hotel's three suite options; however, none


                                               COMPLAINT
                                                       6
Case 3:19-cv-00665-BEN-NLS Document 1-2 Filed 04/09/19 PageID.14 Page 8 of 20



                  of the information provided relates to accessibility as required by Disability Access

                  Laws.

            d. There is a link labeled "FAQ" which offers a list of the hotel's most frequently asked

                  questions; however, none of the questions listed pertain to accessibility as required by

                  Disability Access Laws.

            e. Remaining links from the homepage do not contain information regarding

                  accessibility as required by Disability Access Laws.

            f.    When attempting to make a reservation, Plaintiff found that the Website treated the

                 accessible rooms as a special request and not as a room type that can be reserved as

                 can other rooms with the following special request options: "Handicapped Accessible

                 Room" and "Handicapped Accessible Room w/ Rollin Shower"; however, the

                 information provided lacks specificity and does not provide sufficient detail for

                 PlaintifTto determine whether the Subject Property will meet his accessibility needs.

           g. The Website uses the term "handicap" in connection with the needs of persons with

                 disabilities. A handicap is a physical or attitudinal constraint that is imposed upon a

                 person, regardless of whether that person has a disability or not." The State of

                 California classifies this term as derogatory in this context and its use by Defendants

                 is indicative of their failure to consider the rights and needs of persons with

                 disabilities.

           h. The Website, including the reservations aspect, does not indicate with any degree of

                 detail whether the Subject Property offers accessible features, including but not

                 limited to parking and/or accessible pathways to the accessible entrance(s), or

                 accessible pathways to resort amenities.

           1.    The Website does not permit reservation of accessible rooms in the same manner as

                 other rooms including the identification of accessible features of rooms and of the

                 Subject Property in enough detail to reasonably permit Plaintiff to assess

                 independently whether a given hotel or guest room meets their accessibility needs.

     22.         An investigation performed on Plaintiffs behalf confirmed the allegations made by


                                              COMPLAINT
                                                  7
Case 3:19-cv-00665-BEN-NLS Document 1-2 Filed 04/09/19 PageID.15 Page 9 of 20



 Plaintiff above.

         23.       On information and belief, Plaintiff also alleges Defendant currently has no policy to

 ensure that:

               a. Accessible guest rooms are held for use by individuals with disabilities until all other

                  guest rooms of that type have been rented and the accessible room requested is the

                  only remaining room of that type;

               b. Accessible guest rooms or specific types of guest rooms may be reserved on request

                  and ensuring that the guest rooms requested are blocked and removed from all

                  reservations systems;

               c. The specific accessible guest room reserved through its reservations service is held

                  for the reserving customer, regardless of whether a specific room is held in response

                  to reservations made by others; and

               d. The Subject Property provides the statutorily required minimum number of accessible

                  rooms and accessible room types and that the accessible rooms available, if any, are

                  distributed among the types of rooms available at the Subject Property so as to

                  provide equal access to the Subject Property by persons with disabilities.

        24.        Plaintiffhas been, and in the absence of an injunction will continue to be, injured by

Defendant's policy and practice of failing to make reasonable modifications to its reservations

policies practices and procedures applicable to its reservations service offered online on the Website

so as to allow individuals with disabilities the ability to make reservations for accessible guest rooms

in the same manner as individuals who do not need accessible rooms including the identification and

description of the accessible features in the Defendant's hotel and the guest rooms sufficient to

ensure that individuals with disabilities receive the information they need to benefit from the

services offered by Defendant.

       25.        Given the obvious and blatant violation alleged hereinabove, Plaintiff alleges, on

information and belief, that there are other violations of 28 CFR § 36.302(e), the ADA and the

Unruh Act, that relate to Plaintiffs disabilities. Plaintiff will amend the complaint, to provide

proper notice regarding the scope of this lawsuit, after discovery. However, Defendant is hereby on


                                              COMPLAINT
                                                  8
Case 3:19-cv-00665-BEN-NLS Document 1-2 Filed 04/09/19 PageID.16 Page 10 of 20



     notice that Plaintiff seeks to have all barriers related to their disabilities remedied. See Doran v. 7-

     11, 524 F.3d I 034 (9 1h Cir. 2008).

3                                           FIRST CAUSE OF ACTION
4     VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE§ 51 et
5                         seq. (Injunctive Relief and Damages on Behalf of Plaintiff)
                                            (By Plaintiff Against All Defendants)

            26.     Plaintiff re-alleges and incorporates by reference all paragraphs alleged above and

    each and every other paragraph in this Complaint necessary or helpful to state this cause of action as

    though fully set forth herein.

            27.     California Civil Code § 51 et seq. guarantees equal access for people with disabilities

    to the accommodations, advantages, facilities, privileges, and services of all business establishments

    of any kind whatsoever. Defendant is systematically violating the UCRA, Civil Code § 51 el seq.

            28.     The Unruh Act guarantees, inter alia, that persons with disabilities are entitled to full

    and equal accommodations, advantages, facilities, privileges, or services in all business

    establishments of every kind whatsoever within the jurisdiction of the state of California. Cal. Ci v.

    Code§ 51(b).

            29.     Defendant through the Subject Property provides lodging to the general public in

    California is a business establishment within the jurisdiction of the state of California, and as such is

    obligated to comply with the provisions of the Unruh Act, California Civil Code§§ 51, et seq.

            30.     The Unruh Act provides, inter alia, that a violation of the ADA, 42 U.S.C. §§ 12101,

    et seq., also constitutes a violation ofthe Unruh Act. Cal. Civ. Code§ 5l(f).

            31 .   Defendant's discriminatory conduct alleged herein includes, inter alia, the violation

    of the rights of persons with disabilities set forth in Title III of the ADA and therefore also violates

    the Unruh Act. Cal. Civ. Code § 51 (f).

           32.     The actions of Defendant were and are in violation of the Unruh Act, California Civil

    Code§§ 51, et seq. Plaintiff is aware of Defendant's unlawful actions, and this knowledge of

    discrimination has deterred Plaintiff from attempting to access and use Defendant's reservations

    service and hotel on several occasions. Therefore, Plaintiff is entitled to injunctive relief remedying


                                                  COMPLAINT
                                                         9
  Case 3:19-cv-00665-BEN-NLS Document 1-2 Filed 04/09/19 PageID.17 Page 11 of 20



    the discrimination pursuant to California Civil Code § 52. Unless the Court enjoins Defendant from

    continuing to engage in these unlawful practices, Plaintiff will continue to suffer irreparable harm.

            33.     Plaintiff is also entitled to statutory minimum damages pursuant to California Civil

    Code§ 52 for each and every offense in violation of the Unruh Act. Cal. Civ. Code§ 52(a), and so

    Plaintiff requests relief as set forth below.

                                         SECOND CAUSE OF ACTION

                                    (Declaratory Relief on Behalf of Plaintiff)

            34.     Plaintiff re-a lieges and incorporates by reference all paragraphs alleged above and

 c each and every other paragraph in this Complaint necessary or helpful to state this cause of action as

   though fully set forth herein.

           35.      An actual controversy has arisen and now exists between the parties in that Plaintiff

   contends, and is informed and believes that Defendant denies, that by failing to provide a

13 reservations service through the Website that allows persons with mobility impairments to

14 independently identify accessible features of Defendant's hotel and rooms and to independently

15 reserve accessible rooms in the hotel Defendant fails to comply with applicable laws, including but

   not limited to Title III ofthe Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq. and

   California's Unruh Act, California Civil Code§§ 51-52.

           36.     An actual controversy has arisen and now exists between the parties in that PlaintifT

   contends, and is informed and believes that Defendant denies, that by failing to comply in all

   respects with 28 CFR § 36.302(e)(l) et seq. Defendant fails to comply with applicable laws,

   including but not limited to Title lli ofthe Americans with Disabilities Act, 42 U.S.C. §§ 12101, et

   seq. and California's Unruh Act, California Civil Code§§ 51-52.

           37.     A judicial declaration is necessary and appropriate at this time in order that each of

   the parties may know their respective rights and duties and act accordingly and so Plaintiff requests

   relief as set forth below.

                                                     PRAYER

           WHEREFORE, Plaintiff prays for judgment against Defendant, as follows:

           1.      A preliminary and permanent injunction enjoining Defendant from further violations



                                                    COMPLAINT
                                                       10
Case 3:19-cv-00665-BEN-NLS Document 1-2 Filed 04/09/19 PageID.18 Page 12 of 20



 of the Unruh Act, Civil Code§ 51 et seq. requiring Defendant to take the steps necessary to ensure

 that Defendant's maintain and implement policies and procedures:

                   a. Allow persons with mobility impairments to independently identify accessible

                        features of Defendant's hotel;

                   b. Allow persons with mobility impairments to independently reserve accessible

                        rooms in the hotel;

                   c.   Hold reserved accessible rooms for use by persons with mobility impairments;

                   d. Block and remove reserved accessible rooms from all reservations systems;

                   e. Guarantee that the specific accessible guest room reserved is held for that

                        reserving customer, regardless of whether a specific room is held in response

                        to reservations made by others; and

                   f.   Guarantee the Subject Property includes at least the minimum statutorily

                        required number of accessible rooms and accessible room types and that those

                        rooms are distributed throughout the Subject Property in compliance with

                        applicable laws.

                   g. If any of the preceding conditions are not implemented within 120 days of

                        service of the Summons and Complaint, Defendant shall cease accepting any

                        and all reservations via the Website that are processed in an unlawful and

                        discriminatory manner, including those that violate 28 CFR § 36.302 (e), until

                        Defendant can show that its reservations service has been brought into

                        compliance with applicable laws.

       Note: Plaintiff is not invoking section 55 of the California Civil Code and is not seeking

injunctive relief under the Disable Persons Act;

       2.     A declaration that since March 15,2012, Defendant discriminated against persons

with mobility impairments by failing to ensure that Defendant's reservations service offered through

the Website allowed persons with mobility impairments to independently identify accessible features

of Defendant's hotel and rooms and independently reserve accessible rooms in the hotel, and that

Defendant did not comply with the requirements of28 CFR § 36.302(e)(l) et seq. in violation of Title


                                              COMPLAINT
                                                   II
Case 3:19-cv-00665-BEN-NLS Document 1-2 Filed 04/09/19 PageID.19 Page 13 of 20




Ill of the ADA, 42 U.S.C. §§ 12181, et seq., 28 CFR § 36.302(e)(1) et seq., and California's Unruh

Act, California Civil Code§§ 51-52.;
       3.      Statutory damages pursuant to California Civil Code § 52( a), for each and every

violation of law.
       4.      For attorneys' fees and expenses pursuant to all applicable laws including, without

limitation, Civil Code § 52(a);
       5.      An order awarding Plaintiffs post-judgment interest; and

       6.      For such other and further relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

       Plaintiff hereby respectfully requests a trial by jury on all appropriate issues raised in this

Complaint.


Dated: February 27,2019                         MANNING LAW,APC


                                       By:
                                                ' Mg
                                                  ~5&
                                                   _, "?-".
                                             Josep'hK            Ir::='
                                             Michael J. Manning, Esq.
                                                                               ~




                                             Tristan P. Jankowski, Esq.
                                             Craig G. Cote, Esq.
                                             Osman M. Taber, Esq.
                                             Attorneys for Plaintiff




                                              COMPLAINT
                                                 12
    Case 3:19-cv-00665-BEN-NLS Document 1-2 Filed 04/09/19 PageID.20 Page 14 of 20

                                                                                                                            FOR COURT USE ONLY
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
 STREET ADDRESS:            330 West Broadway
 MAILING ADDRESS:           330 West Broadway
 CITY, STATE, & ZIP CODE:   San Diego, CA 92101-3827
 BRANCH NAME:               Central


  PLAINTIFF(S):        James Rutherford

  DEFENDANT(S): JC Resorts LLC

  SHORT TITLE:         RUTHERFORD VS JC RESORTS LLC [IMAGED]

                            STIPULATION TO USE ALTERNATIVE                                                   CASE NUMBER:

                                DISPUTE RESOLUTION (ADR)                                                      3 7-2019-0001 0939-CU-CR-CTL

  Judge: Katherine Bacal                                                                         Department: C-69

  The parties and their attorneys stipulate that the matter is at issue and the claims in this action shall be submitted to the following
  alternative dispute resolution (ADR) process. Selection of any of these options will not delay any case management timelines.

     D      Mediation (court-connected)                                D   Non-binding private arbitration


     D      Mediation (private)                                        D   Binding private arbitration

     D      Voluntary settlement conference (private)                  D   Non-binding judicial arbitration (discovery until 15 days before trial)

     D      Neutral evaluation (private)                               D   Non-binding judicial arbitration (discovery until 30 days before trial)


     D      Other (specify e.g., private mini-trial, private judge,   etc.):-----------------------------


  It is also stipulated that the following shall serve as arbitrator, mediator or other neutral: (Name)




  Alternate neutral (for court Civil Mediation Program and arbitration only): - - - - - - - - - - - - - - - - - - - - - - - - - -


  Date: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                          Date:--------------------




  Name of Plaintiff                                                                       Name of Defendant




  Signature                                                                               Signature



  Name of Plaintiff's Attorney                                                            Name of Defendant's Attorney




  Signature                                                                               Signature
  If there are more parties and/or attorneys, please attach additional completed and fully executed sheets.
  It is the duty of the parties to notify the court of any settlement pursuant to Cal. Rules of Court, rule 3.1385. Upon notification of the settlement,
  the court will place this matter on a 45-day dismissal calendar.
  No new parties may be added without leave of court.
  IT IS SO ORDERED.
                                                                                                          JUDGE OF THE SUPERIOR COURT
  Dated: 02/28/2019
SDSC CIV-359 (Rev 12-10)                                                                                                                                   Page: 1
                                      STIPULATION TO USE OF ALTERNATIVE DISPUTE RESOLUTION
    Case 3:19-cv-00665-BEN-NLS Document 1-2 Filed 04/09/19 PageID.21 Page 15 of 20


SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
STREET ADDRESS:      330 W Broadway
MAILING ADDRESS:     330 W Broadway
CITY AND ZIP CODE:   San Diego, CA 92101-3827
BRANCH NAME:         Central
TELEPHONE NUMBER: (619) 450-7069


PLAINTIFF(S) I PETITIONER(S):              James Rutherford

DEFENDANT(S) I RESPONDENT(S): JC Resorts LLC


 RUTHERFORD VS JC RESORTS LLC [IMAGED)
                                                                                             CASE NUMBER:
 NOTICE OF CASE ASSIGNMENT
 and CASE MANAGEMENT CONFERENCE                                                               37-2019-0001 0939-C U-CR-CTL


CASE ASSIGNMENT
Judge: Katherine Bacal                                                                 Department: C-69

COMPLAINT/PETITION FILED: 02/27/2019

TYPE OF HEARING SCHEDULED                            DATE          TIME              DEPT               JUDGE
Civil Case Management Conference                     09/20/2019    09 :30am          C-69               Katherine Bacal


A case management statement must be completed by counsel for all parties or self-represented litigants and timely filed with the court
at least 15 days prior to the initial case management conference. (San Diego Local Rules, Division II, CRC Rule 3.725) .

All counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case, and be fully
prepared to participate effectively in the hearing, including discussions of ADR* options.




IT IS THE DUTY OF EACH PLAINTIFF (AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE WITH THE
COMPLAINT (AND CROSS-COMPLAINT), THE ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION FORM (SDSC
FORM #CIV-730), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SbSC FORM #CIV-359), AND OTHER
DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5.                          .

ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
DIVISION II, AND WILL BE STRICTLY ENFORCED.

TIME STANDARDS: The following timeframes apply to general civil cases and must be adhered to unless you have requested and
       been granted an extension of time. General civil cases consi st of all civil cases except: small claims proceedings,
       civil petitions, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
       appeals, and family law proceedings.

COMPLAINTS: Complaints and all other documents listed in SDSC Local Rule 2.1.5 must be served on all named defendants.

DEFENDANT'S APPEARANCE: Defendant must generally appear within 30 days of service of the complain t. (Plaintiff may
      stipulate to no more than 15 day extension which must be in writing and filed wilh the Court.) (SDSC Local Rule 2.1.6)

JURY FEES: In order to preserve th e right to a jury trial, one party for each side demanding a jury trial shall pay an advance jury fee in
       the amount of one hundred fifty dollars ($150) on or before the date scheduled for the initial case management conference in
       the action.



COURT REPORTERS : Court reporters are not provided by the Court in Civil cases. See policy regarding normal availability and
unavailability of official court reporters at www.sdcourt.ca .gov.

*ALTERNATIVE DISPUTE RESOLUTION (ADR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
PARTIES MAY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #CIV-359).




SDSC CIV-721 (Rev. 01-17)                                                                                                         Page: 1
                                                       NOTICE OF CASE ASSIGNMENT
   Case 3:19-cv-00665-BEN-NLS Document 1-2 Filed 04/09/19 PageID.22 Page 16 of 20




                               Superior Court of California
                                  County of San Diego


             NOTICE OF ELIGIBILITY TO eFILE
        AND ASSIGNMENT TO IMAGING DEPARTMENT

      This case is eligible for eFiling. Should you prefer to electronically file documents, refer to
General Order in re procedures regarding electronically imaged court recor·ds, electronic filing,
and access to electronic court records in civil and probate cases for rules and procedures or
contact the Court's eFiling vendor at www.onelegal.com for information.

       This case has been assigned to an Imaging Department and original documents attached to
pleadings f'tled with the court will be imaged and destroyed. Original documents should not be
filed with pleadings. If necessary, they should be lodged with the court under California Rules of
Court, rule 3.1302(b).

        On August 1 2011 the San Diego Superior Court began the Electronic Filing and Imaging Pilot
Program ('Program,). As of August 1, 2011 in all new cases assigned to an Imaging Department all
filings will be imaged electronically and the electronic version of the document will be the official
court file. The official court file will be electronic and accessible at one of the kiosks located in the
Civil Business Office and on the Internet through the court's website.

        You should be aware that the electronic copy of the filed document(s) will be the official court
record pursuant to Government Code section 68150. The paper filing will be imaged and held for
30 days. After that time it will be destroyed and recycled. Thus, you should not attach any
original documents to pleadings filed with the San Diego Superior Court. Original documents
filed with the court will be imaged and destroyed except those documents specified in
California Rules of Court, rule 3.1806. Any original documents necessary for a motion hearing or
trial shall be lodged in advance of the hearing pursuant to California Rules of Court, rule 3.1302(b).

      It is the duty of each plaintiff, cross-complainant or petitioner to serve a copy of this notice with
the complaint, cross-complaint or petition on all parties in the action.

       On all pleadings filed after the initial case originating filing, all parties mu t, to the extent it is
feasible to do so place the words "IMAGED FILE" in all caps immediately under the title of the
pleading on all subsequent pleadings filed in the action.




                                                                                                         Page: 2
           Case 3:19-cv-00665-BEN-NLS Document 1-2 Filed 04/09/19 PageID.23 Page 17 of 20
                                                                                                                                                                                           CM 010 -
     AHORNEY OR PARTY WITHOUT AH ORNEY          (Name, Stare Bm nCJmber, an11 ti<Jdres&) :                                                            FOR COURT USE ONLY
  -Joseph R. Manning Jr.                                                      SBN: 223381
    Manning Law, APC
    20062 SW Birch Street. Ste         200 Newport Beach, CA 92660
          TELEPHONE NO. 949-200-8755             FAX NO. 866-843-8308                                                               ElECTRONICAll V FilED
    ATTORNEY FoR !Name! James Rutherford                                                                                               Superior Court of California.
  suPERIOR couRT oF cALIFORNIA, couNTv oF sAN n 1EGO                                                                                      County of San Diego
        smEET ADDREss 330 West Broadway                                                                                                 0212112019 at 05 :41 :05 PM
        MAILING ADDREss 330 West Broadway
                                                                                                                                      Clerk of the Superior Court
       c1TYANo z1P cooE : San Diego, 921 01
                                                                                                                                     By Richard Day, Deputy Clerk
         BRANcHNAME Hall of Justice Courthouse
     CASE NAME James Rutherford v. JC Resorts,                                 LLC, et al.
                                                                                                                                CASE NUMBER:
           CIVIL CASE COVER SHEET                                              Complex Case Designation
  [X]       Unlimited              D     Limited                                                                                    37-2019-00010939- CU- CR- CTL
            (Amount                                                     D         Counter              D       Joinder
                                         (Amount
                                                                                                                                JUDGE
            demanded                     demanded is                    Filed with first appearance by defendant                              Judge Katherine Bacal
            exceeds $25,000)             $25,000 or less)                   (Cal. Rules of Court, rule 3.402)                     DEPT:
                                             Items 1-6 below must be completed (see mstruct10ns on page 2).
  1. Check one box below for the case type that best describes this case:
     Auto Tort                                   Contract                                                                Provisionally Complex Civil Litigation
      D   Auto (22)                                                  D
                                                       Breach ot contracVwarranty (06)                                   (Cal. Rules of Court, rules 3.400-3.403)
      D        Uninsured motorist (46)                               D        Rule 3.740 collections (09)                D     Antitrusi/Trade regulation (03)
      Other PIIPD/WD (Personal Injury/Property                      D         Other collections (09)                     D     Construction detect (10)
      Damage/Wrongful Death) Tort                                   D         Insurance coverage (18)                    D     Mass tort (40)
      D     Asbestos (04)                                           D
                                                             Other contract (37)                                         D     Securities litigation (28)
      D     Product liability (24)                     Real Property                                                     D     Environmental/Toxic tort (30)
      D     Medical malpractice (45)
                                                                    D
                                                             Eminent domain/Inverse                                      D     Insurance coverage claims arising from the
      D    Other PI/PDIWD (23)                               condemnation (14)                                                 above listed provisionally complex case
     Non-PIIPDIWD (Other) Tort                                      D
                                                             Wrongful eviction (33)                                            types (41)

      D    Business tort/unfair business practice (07)       Other  D
                                                                   real property (26)                                    Enforcement of Judgment
     [ ] ] Civil rights (08)                           UnlaWful Detainer                                                 D     Enforcement of judgment (20)
     D     Defamation (13)                                          D
                                                             Commercial (31)                                             Miscellaneous Civil Complaint
     D     Fraud (16)                                               D
                                                             Residential (32)                                            D     RIC0{27)
     D       Intellectual property (19)                             D      Drugs (38)                                    D     Other complaint (not specified above) (42)
     0       Professional negligence (25)                           Judicial Review                                      Miscellaneous Civil Petition
     0       Other non -Pf/PD/WD tort (35)                          D     Asset lorfeiture (05)                          D    Partnership and corporate governance (2t)
     Employment                                                     D     Petition re: arbitration award (11)
                                                                                                                         D    Other petition (not specified above) (43)
     [__ __] Wrongful termination (36)                              D     Writ of mandate (02)
     D         Other employment (1 5)                               D        Other judicial review (39)
2. This case          U
                     is   lJU is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
      a.   D      Large number of separately represented parties                              d.   D       Large   n~mber of witnesses
      b. D        Extensive motion practice raising difficult or novel                        e.   D       Coordination with related actions pending in one or more courts
                  issues that will be time-consuming to resolve                                            in other counties, states, or countries, or in a federal court
      c.   D      Substantial amount of documentary evidence                                  f.   D. Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): a.[ ] ] monetary                                  b. [X] nonmonetary; declaratory or injunctive relief                          c. Opunitive
4. Number of causes of action (specify): 1: ONE
5. This case D i s      [][] is not    a class action suit.
6.    If there are any known related cases, file and serve a notice of related case. (You may

Date:02/27/2019
Joseph R. Manning . .Jr.
                                  [TYPE ORPRINT NAME)
                                                                                                   Tl E
  • Plaintiff must tile this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases tiled
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions .
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used tor statistical purposes onlv.
                                                                                                                                                                                         flo o 1 of2
Form Adopted lor Mandatory Use                                                                                                    Cal. flulas ol Coun. ruO.s 2.30. 3 .220. 3.400--3,403. 3.7d0,
  JudiCial Gaunc11 ol Cal~ornia                                    CIVIL CASE COVER SHEET                                                  Cal. Standards ol Judicial Adm~rrr s l ra lrorr . sld . 3.10
   CM-010 IRev,July I , 2007)                                                                                                                                            www courtinfo ca.gov
                                                                                                                                                                 WesU.aw Doc. & Fort'n Builder
          Case 3:19-cv-00665-BEN-NLS Document 1-2 Filed 04/09/19 PageID.24 Page 18 of 20

                                                                                                                                           CM-010
                                        INSTRUCTIONS ON HOW TO COMPLETE THE C:OVER SHEET
    To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
   complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
   statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
   one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
   check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
   To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
   sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
   its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
  To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
  owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
  which property, services, or money was acquired on credit. A collections case does not Include an action seeking the following: (1) tort
  damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
  attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
  time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
  case will be subject to the requirements for service and obtaining a judgment in rule 3. 740.
  To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
  case is complex. If a plaintiff believes the case ls complex under rule 3.400 of the California Rules of Court, this must be indicated by
  completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
  complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
  plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
  the case is complex.                                       CASE TYPES AND EXAMPLES
 Auto Tort                                         Contract                                           Provisionally Complex Civil Litigation (Cal.
      Auto (22)-Personallnjury/Property                Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
            Damage/Wrongful Death                           Breach of Rental/Lease                         AntitrusVTrade Regulation (03)
      Uninsured Motorist (46) (if the                            Contract (not unlawful detainer           Construction Delee! (10)
            case involves an uninsured                               or wrongful eviction)                 Claims Involving Mass Tort (40)
            motorist claim subject to                       ContracVWarranty Breach-Seller                 Securities Litigation (28)
            arbitration, check this item                        Plaintiff (not fraud or negligence)        EnvironmentalfToxic Tort (30)
            instead of Auto)                                Negligent Breach of Contract/                  Insurance Coverage Claims
 Other PI/PO/WD (Personal Injury/                               Warranty                                        (arising from provisionally complex
 Property Damage/Wrongful Death)                            Other Breach of Contract/Warranty                   case type listed above) (41)
 Tort                                                  Collections (e.g., money owed, open             Enforcement of Judgment
      Asbestos {04)                                         book accounts) (09)                            Enforcement of Judgment (20)
           Asbestos Property Damage                         Collection Case-Seller Plaintiff                    Abstract of Judgment (Out of
           Asbestos Personal Injury/                        Other Promissory Note/Collections                        County}
                 Wrongful Death                                 Case                                            Confession ol Judgment (non-
      Product Liability (not asbestos or              Insurance Coverage (not provisionally                          domestic relations)
           toxic/environmental) (24}                        complex) (18)                                       Sister State Judgment
      Medical Malpractice (45}                              Auto Subrogation                                    Administrative Agency Award
          Medical Malpractice-                              Other Coverage                                         (not unpaid taxes)
                 Physicians & Surgeons                Other Contract (37)                                       Petition/Certification of Entry of
          Other Professional Health Care                   Contractual Fraud                                       Judgment on Unpaid Taxes
                 Malpractice                               Other Contract Dispute                              Other Enforcement of Judgment
     Other PIIPDIWD {23)                          Real Property                                                     Case
          Premises Liability (e.g .. slip             Eminent Domain/Inverse                           Miscellaneous Civil Complaint
                 and fall)                                 Condemnation (14}                              RICO (27)
          Intentional Bodily lnjuryiPD/WD             Wrongful Eviction {33)                              Other Complaint (not specified
                 (e.g., assault, vandalism)                                                                    above) (42)
                                                      Other Real Property (e g., quiet title} (26)
          Intentional Infliction of                                                                            Declaratory Relief Only
                                                           Writ of Possession of Real Property                 Injunctive Relief Only (non ·
                 Emotional Distress                        Mortgage Foreclosure
          Negligent Infliction of                                                                                   harassment)
                                                          Quiet Title
                 Emotional Distress                       Other Real Property (not eminent                     Mechanics Lien
          Other PIIPD/WD                                   domain, landlord/tenant, or
                                                                                                               Other Commercial Complaint
Non-PI/PD/WD (Other) Tort                                  foreclosure)                                             Case (non-tort/non-complex)
                                                  UnlaWful Detainer                                           Other Civil Complaint
     Business TorVUnfair Business                                                                                  (non-tort/non-complex)
        Practice (07)                                 Commercial (31)
                                                                                                      Miscellaneous Civil Petition
    Civil Rights (e.g., discrimination,               Residential (32)                                    Partnership and Corporate
         lalse arrest) (not civil                     Drugs (38) (if the case 1nvolves illegal
          harassment) (08)
                                                                                                               Governance (21)
                                                          drugs, check this item; otherwise,              Other Petition (not specified
    Defamation (e.g., slander, libel)                     report as Commercial or Residential)
           (13)                                                                                               above) (43)
                                                  Judicial Review                                             Civil Harassment
    Fraud (16)                                        Assel Forfeiture (05)                                   Workplace Violence
    Intellectual Property {19)                       Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
    Professional Negligence (25}                     Writ of Mandate (02)
        Legal Malpractice                                                                                          Abuse
                                                          Writ-Administrative Mandamus
        Other Professional Malpractice                                                                        Election Contest
                                                          Writ-Mandamus on Limited Court
              (not medical or legal)                                                                          Petition lor Name Change
                                                              Case Matter                                     Petition for Relief From Late
     Other Non·PIIPDIWD Tort (35)                         Writ-Other Limited Court Case
Employment                                                                                                         Claim
                                                              Review                                          Other Civil Petition
    Wrongful Termination (36)                        Other Judicial Review (39)
    Other Employment (15)                                 Review of Health Officer Order
                                                          Notice of Appeal-Labor
                                                              Commissioner Appeals
CM·0 101 Rev. July 1.20071                                                                                                                Page 2 or 2
                                                     CIVIL CASE COVER SHEET
    Case 3:19-cv-00665-BEN-NLS Document 1-2 Filed 04/09/19 PageID.25 Page 19 of 20



      Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
    1 Michael J. Manning, Esq. (State Bar No. 286879)
      Tristan P. Jankowski, Esq. (State Bar No. 290301)
      Craig G. Cote, Esq. (State Bar No. 132885)
      Osman M. Taher, Esq. (State Bar No. 272441)
      MANNING LAW, APC
      20062 SW Birch St., Ste 200
      Newport Beach, CA 92660
    5 Office: (949) 200-8755
      Fax: (866) 843-8308
      ADAPracticeGroup@manning1awoffice.com


      Attorneys for Plaintiff



                               SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                  IN AND FOR THE COUNTY OF SAN DIEGO

                                                      Case No .: 37-2019-00010939-CU-CR-CTL
        JAMES RUTHERFORD, an individual;

                  Plaintiff,                          NOTICE OF INSPECTION OF REAL
                                                      PROPERTY
        vs.
                                                      [CRC 3.1200, et seq.; CCP 1005(b)]
l
        JC RESORTS, LLC, a Delaware limited
        liability company; and DOES 1 to 50,
        inclusive,
l
                   Defendants.




2



2
              PROPOUNDING PARTY: PLAINTIFF, JAMES RUTHERFORD

              RESPONDING PARTY: DEFENDANT, JC RESORTS, LLC, a Delaware limited liability
2
              company

2             SET NUMBER: ONE To: All Parties and Their Attorneys of Record:

2

28            PLEASE TAKE NOTICE THAT, pursuant to California Code of Civil Procedure Sections



                                NOTICE OF INSPECTION OF REAL PROPERTY
                                                   1
    Case 3:19-cv-00665-BEN-NLS Document 1-2 Filed 04/09/19 PageID.26 Page 20 of 20



     2031.010, et seq., Plaintiff JAMES RUTHERFORD ("Plaintiff'), and his attorneys and expert(s) will

     conduct an inspection of the real property placed at issue by the operative Complaint in this action as

      a Public Place of Accommodation. This inspection shall extend to all areas of the real property that

     constitute a Public Place of Accommodation. Plaintiff reserves the right to inspect areas of the

     property open to the public at any time such areas are open to the public and without further notice.

     Doran v. 7-11,524 F.3d 1034 (91h Cir. 2008). As to those areas of the real property that constitute a

     Public Place of Accommodation, which are not readily accessible (e.g., rooms designated as

     accessible by Defendant), Plaintiff, by and through undersigned counsel hereby requests the

     Defendant permit entry upon land on July 15, 2019, at 11 :00 a.m., to inspect.




     Dated: March 4, 2019           MANNINGLAW,APC

                                                       ~-v<'"
                                                                (2   l\,
                                           By:         ., I
                                                 --~~~----~~--~L--------­
                                                 Jos p R. Manning , sq.
                                                 Mic ael J. Manning, Esq.
                                                 Tristan P. Jankowski, Esq.
                                                 Craig G. Cote, Esq.
                                                 Osman M. Taher, Esq.
1                                                Attorneys for Plaintiff

1




2



2

2

2


                            NOTICE OF INSPECTION OF REAL PROPERTY
                                                         2
